DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The RCE of 4 January 2021 is entered. 
	The Election/Restriction requirement of 22 October 2019 remains in effect.
	Claim 2 has been canceled. Claims 1 and 3-20 are pending. Claims 8-20 are withdrawn. Claims 1 and 3-7 are being examined on the merits.	
The Terminal Disclaimer filed on 4 December 2020 is entered. 
	The rejection of claims 1 and 3 for nonstatutory double patenting over the ‘567 application is withdrawn in light of the Terminal Disclaimer filed 4 December 2020.
	The rejection of claims 4 and 5 for nonstatutory double patenting over the ‘567 application in view of ‘240 is withdrawn in light of the Terminal Disclaimer filed 4 December 2020.
	Applicants arguments are entered but are not considered persuasive with respect to the rejection of claims 1 and 3-7 under 35 U.S.C. 101, with the Examiner’s response found below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 January 2021 has been entered.
 
Election/Restrictions
Newly submitted claims 15-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed to a method of preparing an antibacterial composition, which is a distinct invention from the elected method of treatment. As unity of invention was broken on 22 October 2019, the invention would have been included as lacking the same technical feature as the other groups I-IV. Were the claims originally presented, they would have been restricted from original Groups I-IV into Group V. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


I. Maintained/Modified Rejections:
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product and its natural effects without significantly more. The claim(s) recite(s) a method of treating a staphylococcal infection by administering a composition of SEQ ID NO: 1 and/or SEQ ID NO: 2. This judicial exception is not integrated into a practical application because the application is merely the extension of the natural properties of the peptides, i.e. SEQ ID NO: 1 and/or SEQ ID NO: 2 already are present in nature and treat staphylococcal infectons by lysing Staphylococcus speces. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only changes in elements are the ratios between the two peptides or the site of infection.
The determination of whether claims are patent eligible subject matter is determined via a two prong test:
1) Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter?
The claim is directed to a process.
2A) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)?

The composition utilized in the claims is directed to SEQ ID NO: 1 or SEQ ID NO: 2 and sucrose, sorbitol, mannitol, phosphate, an emulsifier, a suspending agent, and a stabilizer. The only difference between the two compounds is that the N-terminal methionine of SEQ ID NO: 1 is removed in SEQ ID NO: 2, which is generally a naturally occurring process in cells when the residue to the immediate C-terminus of the methionine is small (alanine in the case of SEQ ID NO: 1). Regardless, the sequences of both SEQ ID NO: 1 and 2 match to bacteriophage KACC 97001P G1 lytic protein (see e.g. SEQ ID NO: 19 of Yoon et al. WO 2008/016240 A1). The compound of SEQ ID NO: 19 in the ‘240 application can specifically kill S. aureus (see e.g. p.9 lines 9-13). The bacteriophage when infecting a bacteria would also result in production of the lytic protein in the presence of sucrose and/or phosphate.
2B) Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claims do not recite any features that amount to significantly more than the judicial exception. The method of treatment of a staphylococcal infection is merely an application of the natural properties of the protein as demonstrated by ‘240. Inclusion of at least sucrose or phosphate still results in a composition that would naturally occur. The specific ratios between the compounds would be expected to at least occur during processing of SEQ ID NO: 1 into SEQ ID NO: 2 by removal of the N-terminal methionine. The claim to “isolated antibacterial protein” or “isolated recombinant antibacterial protein” does not differentiate the proteins themselves from the natural 
Response to Arguments:
The Applicants cite the amendment to claim 1 to recite inclusion of sucrose, sorbitol, mannitol, phosphate, an emulsifier, a suspending agent, and a stabilizer. 
The Examiner acknowledges the amendment. The Examiner also notes that both sucrose and phosphate are naturally occurring elements in any Staphylococcus species, as well as the parent bacteriophage from which the natural protein occurs. Since the bacteriophage must infect the Staphylococcus in order to reproduce and prepare the KACC 97001P G1 lytic protein, the Staphylococcus within its cytoplasm would contain at a minimum phosphate and sucrose as well. 
The Applicants argue the composition has markedly different characteristics and therefore is not a product of nature.
The Examiner argues that the Applicants have provided no evidence of any markedly different characteristics that distinguish from the natural counterparts. As already stated in the rejection of record, the compound of SEQ ID NOs: 1 and 2 are 
The Applicants point to the examples in the 2014 interim guidance concerning “amazonic acid”. The Applicants argue in the example that a claim to a purified amazonic acid is ineligible but a claim to a stable aqueous composition containing amazonic acid and a solubilizing agent is eligible. The Applicants argue the stable aqueous composition has different characteristics in the form of aqueous stability and is not a product of nature. The Applicants argue the claimed antibacterial composition has markedly different characteristics in the form of broad bactericidal activity, and therefore is not a product of nature exception.
The Examiner notes that the 2014 interim guidance has been superseded repeatedly, including in the 2019 Revised Patent Subject matter Eligibility Guidance. Even considering the example concerning amazonic acid, while the Examiner agrees that the stable aqueous composition included features that amounted to a marked difference and therefore were eligible, the parallel feature is not present in the current claims.  The mere ability to target the genus of Staphylococcus is not markedly different when the base peptide already is known to target S. aureus, and furthermore S. aureus is still recited as a relevant member to be targeted for treatment in claim 1. 
The Applicants’ arguments have been considered but are not persuasive.

Conclusion
	No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658